                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                                    :      Chapter 7
                                          :      BK Case No. 14-11111 (CSS)
LTC Holdings, Inc., et al.,               :
                                          :
                    Debtors.              :
__________________________________ :
                                          :
INSURANCE COMPANY OF THE                  :
STATE OF PENNSYLVANIA,                    :
                                          :
                    Appellant,            :
                                          :
      v.                                  :      C. A. No. 19-327-MN
                                          :      Adv. No. 15-51889 (CSS)
ALFRED THOMAS GUILIANO, as                :      BAP No. 19-9
Chapter 7 Trustee of the Consolidated     :
Estates of LTC Holdings, Inc., et al. And :
BMO HARRIS BANK, N.A.,                    :
                                          :
                    Appellees.            :


                                  RECOMMENDATION

              At Wilmington this 17th day of June, 2019.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, teleconferences were held on April 2, 2019 and June 5, 2019,

after receipt of the parties’ joint statement regarding mediation in this Bankruptcy

appeal for initial review and discussion with counsel to determine the appropriateness

of mediation in this matter;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would
not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

              The parties further request that the following briefing schedule be entered

for this appeal:

              Appellant’s Opening Brief                August 9, 2019

              Appellee’s Answering Brief               September 30, 2019

              Appellants’ Reply Brief                  October 30, 2019

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court.

Because this Recommendation is consistent with the parties’ requests, objections to

this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D.

DEL. LR 72.1 are not anticipated

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge




                                             2
